JUDGE LINDSAY
delivered the opinion oe the court.
The amount due to appellee as the teacher of a common school could not be attached in the hands of a school com*337missioner. Sucb funds were due from tbe state to one of its employees, and, as tbe state can not be sued nor made a garnishee, parties will not be allowed to evade this inhibition by ignoring the state in their suits and proceeding directly against the public officer having the custody of the moneys sought to be reached.
The testimony of the two sons of Mrs. Hornbuckle, to the effect that the land conveyed to their mother was purchased with moneys earned by them, is indefinite and to some degree unsatisfactory; but as they testify positively to this fact, and are neither contradicted nor discredited, the circuit judge could not disregard their evidence.
The judgment of the circuit court must be affirmed.
Inasmuch as the clerk of the circuit failed to index this record, no fee shall be taxed in his favor for making out the transcript.